United States Court of Appeals

                             FOR THE EIGHTH CIRCUIT



                                    No. 96-2397


Ralph Nesbitt,     *
                                           *
      Appellant,                           *
                                           * Appeal from the United States
          v.       *                       District Court for the Eastern
                                           * District of Arkansas.
James Tucker, Individually and             *
In His Official Capacity As A              *        [UNPUBLISHED]
Forrest City Police Officer;               *
Forrest City Police Department;            *
and City of Forrest City,                  *
Arkansas,                                  *
                                           *
      Appellees.                           *




                       Submitted:   January 17, 1997

                           Filed:   April 14, 1997


Before LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and GUNN,1
     District Judge.


PER CURIAM.

     Arguing that a genuine issue of a material fact does exist, Ralph
Nesbitt appeals the district court's2 grant of summary judgment against him
in his 42 U.S.C. § 1983 action.      After careful review of the record and the
parties' briefs, we conclude that




      1
       The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
      2
      The Honorable James M. Moody, United States District Judge
for the Eastern District of Arkansas.
summary judgment was proper.     Because a thorough opinion would lack
precedential value, we affirm without additional discussion.   See 8th Cir.
R. 47B.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-
                                    2